Nichols, Judge:
This appeal for reappraisement is before me on the following stipulation of counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED, by and between counsel for the parties hereto, subject to the approval of the Court, that the merchandise covered by the above appeal for reappraisement consists of footwear composed in chief value of India rubber; and that said footwear was appraised under Section 402a(g) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956.
That at the time of exportation of the imported footwear no domestic manufacturer offered like or similar footwear for sale and like or similar footwear was not manufactured or produced in the United States.
That on or about the date of exportation, such or similar footwear was freely offered for sale to all purchasers in the principal markets of Japan, in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States, at the invoice unit price less marine insurance premium and ocean freight, as noted on the invoice, said price including the cost of all containers and coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States.
That on or about the date of exportation, the foreign value or such value as defined in Section 402a (c) of the Tariff Act of 1930, as amended, of such or similar merchandise was no higher.
IT IS FURTHER STIPULATED AND AGREED that the said appeal for reappraisement may be deemed to be submitted for decision upon this stipulation.
On tbe agreed facts, I find and bold that export value, as that value is defined in section 402a (d) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 70 Stat. 943, is the proper basis for determination of the value of the merchandise- involved herein and that such value is the invoice unit price, less marine insurance premium and ocean freight, as noted on the invoice, said price *654including the cost of all containers and coverings of whatever nature and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States.
Judgment will be rendered accordingly.